        Case 1:05-cv-01971-RMC Document 388 Filed 05/05/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
MOHAMMED AL-QAHTANI,                )
                                    )
                     Petitioner,    )
                                    )
      v.                            )  Civil Action No. 05-1971 (RMC)
                                    )
DONALD J. TRUMP, et al.,            )
                                    )
                     Respondents.   )
                                    )

                                    NOTICE OF APPEAL

       Notice is hereby given that all Respondents in the above-captioned matter hereby appeal

to the United States Court of Appeals for the District of Columbia Circuit from the Court’s March

6, 2020 Order and Memorandum Opinion (ECF Nos. 386, 387).

Dated: May 5, 2020                          Respectfully submitted,

                                            JOSEPH H. HUNT
                                            Assistant Attorney General

                                            ALEXANDER K. HAAS
                                            Branch Director

                                            TERRY M. HENRY
                                            Assistant Branch Director

                                            /s/ Kathryn C. Davis
                                            ANDREW I. WARDEN (IN Bar #23840-49)
                                            DANIEL M. BARISH (DC Bar No. 448263)
                                            KATHRYN C. DAVIS (DC Bar No. 985055)
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L Street, N.W.
                                            Washington, DC 20530
                                            Tel: (202) 616-8298
                                            E-mail: Kathryn.C.Davis@usdoj.gov

                                            Counsel for Respondents
